Citation Nr: 1308605	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis and heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, served only in the United States Army Reserves.  Other than a period of inactive duty for training (INACDUTRA) from September 6-8, 2002, acknowledged by the Regional Office (RO), the exact dates of service have not yet been determined by the Department of Veterans Affairs (VA), but she claims to have had additional periods of active duty for training (ACDUTRA) and INACDUTRA during a period of Reserve service from April 2001 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the VA RO in Winston Salem, North Carolina, which, in pertinent part, denied service connection for plantar fascitis and heel spurs.  Throughout the pendency of the appeal the RO has consistently adjudicated the claim as one of service connection for bilateral plantar fasciitis and heel spurs; thus, the Board has recharacterized the issue as one of service connection for bilateral plantar fasciitis and heel spurs.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The Veteran was scheduled for a Board hearing before a Veterans Law Judge in January 2013, and was notified of the hearing by letter dated in December 2012; however, she failed to report for the scheduled hearing.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. 
§ 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

A July 2003 rating decision granted service connection for right tibial fracture with osteoarthritis based on the evidence showing that the Veteran was on active duty for training in the U.S. Army Reserves on September 8, 2002, when she injured the right tibia.  In this case, the Appellant has achieved "veteran" status by virtue of her service-connected disability.

Finally, to explain the procedural history of the claim on appeal, it is noted that the February 2008 rating decision on appeal also denied service connection for a right shoulder condition and denied a rating in excess of 10 percent for right tibial plateau fracture with osteoarthritis.  Thereafter, in February 2009, the Veteran filed a written statement in which she argued she was appealing the claim and that the examiner did not examine her for plantar fasciitis.  The RO correctly interpreted this as a Notice of Disagreement (NOD) regarding the claim on appeal (service connection for bilateral plantar fasciitis and heel spurs).  The Veteran did not disagree with the denial of service connection for a right shoulder condition or the increased rating for her service-connected right tibial plateau fracture with osteoarthritis.  See 38 C.F.R. § 20.201 (2012).  

Thereafter, the Veteran filed a claim of service connection for sleep apnea, which was denied in a February 2012 rating decision.  Although the Veteran filed a NOD regarding the denial of service connection for sleep apnea, she did not file a substantive appeal to the Board following the issuance of a July 2012 Statement of the Case (SOC); thus, this issue is not on appeal before the Board.  See 38 C.F.R. § 20.200 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue of service connection for bilateral plantar fasciitis and heel spurs is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2012).  In the February 2007 claim for service connection, the Veteran contended that her preexisting problem with plantar fasciitis was aggravated by wearing military boots.  She reported that, during her annual training in 2005, she was excused from wearing her military boots for three days, and was excused several times during inactive and active training, and that this information could be found in her military and service records.  In an April 2012 written statement, she reported that she took her military oath in April 2001 and was discharged in November 2006.  In a January 2003 VA Form 21-526, she reported that she had no active service and entered Reserve service in April 2001.   
.
VA is required to make reasonable efforts to help a claimant obtain records relevant to claim.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  The only Reserve personnel and medical records of record are as follows: an April 2001 Oath of Office indicating that the Veteran joined the US Army Reserves as a Reserve commissioned officer; April 2002, October 2002, November 2002, and March 2003 medical records that relate to physical profile status due primarily to status post fracture traumatic degenerative joint disease (DJD) of the right knee and tibial plateau fracture; January and February 2006 examination reports conducted for Medical Evaluation Board (MEB) indicating that the Veteran was retired from service due to chronic upper anterior leg pain status-post tibial plateau fracture, which the Board notes is now service connected; and, a November 2006 discharge from the U.S. Army Reserves.  Additionally, a VA Form 10-2577F noted that it was requested that the Veteran wear her PT uniform due to bilateral heel pain and plantar fasciitis.  

In March 2007, the RO contacted the Joint Services Records Research Center (JSRRC) and requested that the Veteran's service from July 26, 2001 to September 5, 2002; September 6-8, 2002; and September 9, 2002 to November 10, 2006, be verified.  It was noted that the branch of service was Army.  In May 2007, the JSRRC responded that "DPRIS is negative for images for this veteran."  An August 2007 letter from the RO to the Veteran requested that she send all DD Form 214s or other separation papers for all periods of service.  

The Board observes DD Form 214s are typically issued only for active duty service rather than INACTRUA or ACDUTRA and that the Veteran has alleged that she had yearly ACDUTRA and INACDUTRA throughout her Reserve service, which is consistent with the general requirements for participation in the U.S. Army Reserves.  It is unclear that the March 2007 request by the RO attempts to verify her service in the U.S. Army Reserves because it was noted her period of service was in the Army; nor does it appear that the RO made any attempts to obtain her medical records from periods of ACDUTRA and INACDUTRA or to verify her periods of ACDUTRA and INACDUTRA with the Army Human Resources Command (HRC), the National Personnel Records Center (NPRC), or the Defense Finance and Accounting Service (DFAS).  Thus, to ensure VA meets its duty to assist in obtaining relevant records that are necessary to fairly decide the claim pursuant to 38 C.F.R. § 3.159, this claim is being remanded.  

In addition, the Veteran has not been afforded a VA examination to assist in determining the nature and etiology of her bilateral plantar fasciitis and heel spurs and its relationship, if any, to her period of Reserve service, to specifically include her periods of ACDUTRA and INACDUTRA.  The Board does note that treatment records which have been associated with the Veteran's claim folder do make reference to complaints/findings of plantar fasciitis during the time period for which the Veteran was in the Army Reserves.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded a VA examination to assist in determining the etiology of any bilateral plantar fasciitis and heel spurs, and their relationship, if any, to the period of Reserve service, specifically her periods of ACDUTRA and INACDUTRA.

Accordingly, the issue of entitlement to service connection for bilateral plantar fasciitis and heel spurs is REMANDED for the following actions:

1.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA for the period of period of service in the U.S. Army Reserves from April 2001 to November 2006 and obtain all treatment records from all periods of ACDUTRA and INACDUTRA.  The AMC/RO should obtain personnel records and medical treatment records for all periods of ACDUTRA and INACDUTRA by contacting the appropriate agency, to include the Army Human Resources Command (HRC), the National Personnel Records Center (NPRC), or any other appropriate agency.  If any further medical or personnel records are available, the AMC/RO should procure them for the record.  

2.  If no other personnel or medical records are available, the AMC/RO should contact the Defense Finance and Accounting Service (DFAS) to secure any available pay records from April 2001 to November 2006.

3.  Following completion of (1) and (2) above, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current bilateral plantar fasciitis and heel spurs.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder made be made available to the examiner for review in conjunction with the examination and should be reviewed prior to rendering any opinions, with said review being noted in the report.  

As it relates to bilateral plantar fasciitis and heel spurs, the examiner is requested to render the following opinions: 

a.  Did the Veteran's bilateral plantar fasciitis and heel spurs clearly and unmistakably pre-exist her Reserve service (April 2001)?

b.  If it is your opinion that the plantar fasciitis and heel spurs preexisted service, did the plantar fasciitis and heel spurs permanently worsen as a result of ACDUTRA or INACDUTRA service? 

c.  If it is your opinion that the bilateral plantar fasciitis and heel spurs permanently worsened in severity during a period of ACDUTRA or INACDUTRA service, was there permanent worsening beyond the natural progress of the disease? 

d.  If the examiner concludes that the Veteran's bilateral plantar fasciitis and heel spurs did not pre-exist service, is it as likely as not (probability 50 percent of more) that any bilateral plantar fasciitis and heel spurs are directly related to any complaints noted during any period of ACDUTRA or INACDUTRA, that is, whether the current bilateral plantar fasciitis and heel spurs began during a period of ACDUTRA or INACDUTRA? 

The examiner should provide a rationale for all conclusions reached. 

4.  After completion of the above and any development resulting from this remand the AMC/RO may deem appropriate, the AMC/RO should re-adjudicate the issue of service connection for bilateral plantar fasciitis and heel spurs.  If the benefit sought on appeal is not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


